MEMORANDUM **
Ferdous Ahmmed appeals his 46-month sentence imposed after a jury trial conviction for 3 counts of witness retaliation, in violation of 18 U.S.C. § 1513(b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.